Citation Nr: 0629275	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-37 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to April 
1949.  He died in September 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Manila, Republic of the Philippines, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds it necessary to remand this matter to obtain 
a medical opinion and to ensure compliance with the notice 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103, 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(b)-(c) (2005).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred or 
aggravated by service either caused or contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In this case, the 
veteran's death certificate lists cardio pulmonary failure 
and bronchial asthma as the immediate causes of his death.  
The veteran was not service connected for any disability 
during his life.  However, service medical records indicate 
he was treated for bronchitis twice during active duty.  In 
October 1948, he was diagnosed with acute, recurrent 
bronchitis (asthmatoid), and in January 1949, he was 
diagnosed with acute bronchitis.  Based upon these records, 
the Board finds a medical opinion is necessary to determine 
whether the bronchial asthma described on the veteran's death 
certificate was etiologically or causally related to his 
diagnosed bronchitis in service.  The medical opinion should 
also address the veteran's private medical records which 
establish treatment for bronchial asthma beginning in October 
1964.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims folder and a copy 
of this REMAND should be forwarded to 
an appropriate VA medical examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claims folder, including the 
veteran's service medical records, 
death certificate, and private medical 
records, and provide a medical opinion 
as to whether it is as least as likely 
as not that the bronchial asthma 
indicated on the veteran's death 
certificate was etiologically or 
causally related to his diagnosed 
bronchitis in service.  A complete 
rationale should be provided for any 
opinion expressed.

2.	After an appropriate period of time, 
the appellant's claim for entitlement 
to service connection for the cause of 
the veteran's death must be 
readjudicated.  In the event that the 
claim is not resolved to the 
satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  She 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


